Citation Nr: 1434340	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-11 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that following the July 2010 Statement of the Case (SOC), the Veteran submitted an August 2012 audiogram report from The Hearing Center, Inc.  That report was received with the appropriate waiver of agency of original jurisdiction review under 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board also notes that since the SOC, the Veteran has also submitted VA outpatient treatment records dated from June 2012 to March 2014.  He has not expressly waived RO review of this evidence.  However, the Board observes that remand for RO consideration of this evidence is not necessary.  Much of the evidence submitted is duplicative of evidence previously of record and contains no new information or audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss.  Since the evidence is duplicative of, or of such a similar nature to, other evidence of record, the Board finds that a waiver is not necessary as it would not be relevant or material to the outcome of the issue currently on appeal.  See 38 C.F.R. § 20. 1304(c).

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all evidence.  

The issue of entitlement to service connection for anxiety secondary to service-connected tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by hearing acuity no worse than Level IV in the right ear and no worse than Level II in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in September 2009 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in December 2009, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in November 2009 and April 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability).

In this case, with the exception of difficulty understanding conversations when there is background noise, the VA examination reports do not note any particular complaints that the Veteran had as to the effect of his hearing loss on his daily activities and occupation.  That said, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007). Neither the Veteran nor his representative has alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.

The Board has also considered that the Veteran has not been afforded a VA examination since 2010, but finds that the medical evidence of record in this case is not too old to adequately evaluate his hearing disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  In this case, no competent medical evidence, by or on behalf of the Veteran, has been submitted which suggests that his service-connected hearing loss, has become worse in the period of time since the last evaluation.  In fact, an August 2012 private evaluation, submitted by the Veteran, shows that his hearing has not significantly changed since the last VA evaluation in 2010.  

Given the lack of pertinent clinical findings since the April 2010 VA examination and the fact that the history provided by the Veteran during that examination, and considered by the examiner, is consistent with that reflected in the record, the examiner's report (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) is sufficient for rating purposes.  38 C.F.R. § 4.2 (2013); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently a new VA examination to rate the severity of his service-connected hearing loss is not warranted.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

The Veteran is seeking a compensable disability rating for his service-connected bilateral hearing loss.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's bilateral hearing loss is currently rated as noncompensably disabling under DC 6100.  Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

Applying the regulations to the current facts, the Board finds that the criteria for a compensable rating are not met.  The record includes a VA audiological evaluation in November 2009, which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
60
LEFT
10
15
15
50
70

The results of the VA audiogram show an average puretone threshold of 35 decibels for the right ear and 37.5 decibels for the left.  Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 86 percent in the left ear.  Exceptional patterns of hearing impairment are not indicated.  The audiologist concluded that the Veteran had mild sensorineural hearing loss in the both ears.  The effect of the condition on the Veteran's usual occupation was minimal.  He understood speech well at a normal level in quiet, but would have slight difficulty understanding some words in the presence of background noise or if a speaker was not facing him.  

These audiometric findings reflect a numeric designation of Level IV auditory acuity in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable rating.  See 38 C.F.R. § 4.85.  The audiological results do not satisfy the criteria for a rating greater than the currently-assigned noncompensable evaluation for bilateral hearing loss due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

The Veteran submitted multiple lay statements from family and friends describing the effects of his hearing on his life, namely his trouble understanding people in background noise.  The Veteran also has difficulty carrying on normal conversation as people often have to repeat themselves and it has become harder to participate in his church's choir as he has problems hearing the words on the CDs that are provided to help learn the songs.  The Veteran has also indicated that while hearing aids "help tremendously," he has trouble actually understanding what is being said to him and trouble hearing in the higher range of sounds.  See VA Form 21-4138 dated October 5, 2009, as well as lay statements dated January 1, 2010, January 19, 2010, and February 3, 2010.  

When examined by VA in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
65
70
LEFT
20
25
25
65
65

The results of the VA audiogram show an average puretone threshold of 45 decibels for both ears.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Exceptional patterns of hearing impairment are not indicated.  The audiologist concluded that the Veteran had moderate sensorineural hearing loss in the both ears.  The condition had no effect on the Veteran's usual occupation.  However, the effect of the condition on his daily activity was difficulty understanding family and friends at times.  

These VA audiometric findings reflect a numeric designation of Level II auditory acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable rating.  See 38 C.F.R. § 4.85.  Again the audiological results do not satisfy the criteria for a rating greater than the currently-assigned noncompensable evaluation for bilateral hearing loss due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

The record includes an uninterpreted graphic representation of private audiometric data.  See Audiological Evaluation from The Hearing Center, Inc, dated August 16, 2012.  The Board as fact finder may interpret this data.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at 3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20

75
LEFT
20
25
25

60

This report does not otherwise conform to VA's requirements for evaluating hearing impairment under the schedular criteria, in that the numerical values for pure tone results at the frequency for 3000 Hertz were not reported and it is not clear that the examiner is a state-licensed audiologist.  38 C.F.R. § 4.85(a).  That said, the Board notes that the available Hertz data in the report, while not sufficient for application of the schedular rating tables, does show results that are consistent with the hearing thresholds present in the Veteran's previous VA evaluation in 2010. Thus, while the rating tables cannot be applied to these findings, it does not appear that these results contain findings that would entitle the Veteran to a compensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, if applicable.  

In sum, the Board cannot find the Veteran is entitled to a compensable disability rating for his bilateral hearing loss at any time during the appeal period, based on the audiometric data of record.  In reaching this conclusion, the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, and has read and carefully considered the multiple lay statements from friends and family in this regard.  The Board has also not overlooked the Veteran's primary contention that his hearing loss is debilitating at a far greater percentage than 0 percent or VA's obligation to resolve all reasonable doubt in the his favor.  

Although there is no reason to doubt the general quality of life problems described by the Veteran, his hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra. 

The criteria for the assignment of compensable disability rating are not met.  Fenderson, supra.  The current level of disability shown is encompassed by the current rating assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for this disability for any portion of the time period under consideration. 

The Board must also determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the schedular ratings are adequate.  Evaluations in excess of the one assigned are provided for certain manifestations of the service-connected bilateral hearing loss, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder in that the ratings are intended to compensate for exactly the symptoms the Veteran has reported, difficulty hearing, including difficulty hearing people talking.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Given that the preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002). 

	(CONTINUED ON NEXT PAGE)


ORDER

A compensable disability rating for bilateral hearing loss is denied. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


